Citation Nr: 1508510	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for dyshidrotic eczema, currently rated for involvement of bilateral hands and left foot.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2013, a Board videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to an increased rating for dyshidrotic eczema and of entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Board hearing in December 2013, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal on the issues of service connection for hypertension and for erectile dysfunction, as well as his appeal for service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issues of service connection for hypertension and for erectile dysfunction, as well as his appeal for service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, during the hearing before the undersigned in December 2013, indicated on the record that it was his intent to withdraw the appeal on the issues of service connection for hypertension and for erectile dysfunction, as well as his appeal for service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  Thus, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in the matters must be dismissed.


ORDER

The appeal seeking service connection for hypertension is dismissed.

The appeal seeking service connection for erectile dysfunction is dismissed.

The appeal seeking service connection for service connection for psychosis or mental illness for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702 is dismissed.


REMAND

The Board finds that a remand of the issue of entitlement to a rating in excess of 10 percent for dyshidrotic eczema, bilateral hands and left foot, is necessary to complete needed additional development.  The Board also finds that a remand of the claim of service connection for psychiatric disability is warranted to obtain outstanding VA medical evidence that may be pertinent to the claim.

During the Veteran's December 2013 Board hearing, the Veteran testified that he was receiving Kenalog injections through VA to help control his symptoms of dyshidrotic eczema.  The Veteran testified that each injection controlled his symptoms for one or two months.  As the reported treatment involves use of a systemic corticosteroid to control the Veteran's dyshidrotic eczema, the treatment may be pertinent to applicable rating criteria for disabilities of the skin (Diagnostic Code 7806 provides ratings in excess of 10 percent if systemic corticosteroids or other immunosuppressive drugs are required for a duration of six weeks or more in a 12 month period).

Also during the Veteran's December 2013 Board hearing, the Veteran testified that his eczema has spread beyond his bilateral hands and his left foot, stating: "It does go to my right foot now sometimes."  The Veteran's service-connected dyshidrotic eczema is currently rated with contemplation of involvement of the bilateral hands and the left foot; the testimony indicating involvement of the right foot suggests a possible increase in the severity of the disability and such increased involvement is potentially relevant to applicable rating criteria for disabilities of the skin (Diagnostic Code 7806 provides ratings in excess of 10 percent if the disability affects an extent of skin area meeting certain thresholds).

The Board notes that the most recent VA examination report evaluating the severity of the Veteran's dyshidrotic eczema was prepared in May 2012.  The May 2012 VA examination report shows that the Veteran was not receiving any treatment involving systemic corticosteroids or other immunosuppressive medications at that time.  As the Veteran has recently testified that he now receives such treatment, and in light of the particular relevance of such treatment, additional development is necessary.  First, the Board notes that the claims-file does not currently contain documentation of the Veteran's recent VA medical treatment for the dyshidrotic eczema, to include documentation of the duration of any Kenalog injection treatment.  Because any pertinent outstanding VA treatment records were generated by VA, they must be considered constructively of record and they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Veteran's recent testimony suggests that the severity of the dyshidrotic eczema has increased since the May 2012 VA examination.  He has testified that the disability now requires more significant medical treatment pertinent to the criteria for higher disability ratings.  He has testified that the dyshidrotic eczema has recently spread to his right foot.  VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, a new VA examination is warranted to assess the current severity of the Veteran's dyshidrotic eczema, contemplating his current medical treatment and the current area of affected skin.

The set of the Veteran's VA medical records available for review in the claims-file (and Virtual VA) at this time was most recently updated in 2012.  Not only does the Veteran's testimony indicate that more recent VA medical records may be pertinent to the dyshidrotic eczema rating issue, but the outstanding recent VA medical records may also be relevant to the claim of service connection for psychiatric disability.  Significantly, the currently available VA medical records show that the Veteran was receiving ongoing regular psychiatric treatment for psychiatric medication management and some degree of psychotherapy services.  The most recent documentation of a VA psychiatric consultation for the Veteran is from January 2012, and this report indicates that the Veteran was expected to return for his next psychiatric appointment in six months.  However, the claims-file (including Virtual VA) contains no pertinent reports after early 2012.  The Board notes that, during the December 2013 Board hearing, the Veteran's representative referred to "the treatment records" when discussing the evidence that he believed presented sufficient information to support the psychiatric disability claim or to at least indicate the need for further development.  The Board must be able to review the complete current set of the Veteran's VA psychiatric treatment records to make informed determinations in this matter.  The outstanding VA psychiatric treatment records may be pertinent evidence to the psychiatric claim; they must be considered constructively of record and they must be secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for association with the record all outstanding and updated records of all VA treatment the Veteran has received for the disabilities at issue.  In particular, the VA treatment records from 2012 to the present should be obtained and made available for review with the claims-file.

2.  The AOJ should arrange for an appropriate examination to assess the current severity of his service-connected dyshidrotic eczema.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected dyshidrotic eczema.  All clinical findings should be reported in detail.  The examiner should consider and discuss as necessary whether and for how long the Veteran has been receiving systemic corticosteroids/immunosuppressive drugs for his dyshidrotic eczema given his 2013 testimony that he was receiving Kenalog injections through VA to help control his symptoms of dyshidrotic eczema and that each injection controlled his symptoms for one or two months.

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the entire record and complete any further development indicated.  The AOJ should then readjudicate the issues remaining on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


